21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 5 – 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A nut runner, comprising a motor for generating a torque, a tool holder which is operatively connected with the motor and transmits the generated torque to a tool, a measuring device, a control device, wherein the measuring device is a torque sensor and a planetary transmission; the torque sensor is part of the planetary transmission and elements  are arranged in an outer wall of an output shaft of the planetary transmission  and respond to the torsion of the output shaft.
An updated search disclosed the closest prior art to U.S. Patent No. 6,161,629 to Hohmann et al. (herein referred to as Hohmann) and U.S. Patent Publication No. 2003/0188644 A1 to Winter et al. (herein referred to as Winter).
Hohmann teaches a nut runner, comprising a motor for generating a torque, a tool holder which is operatively connected with the motor and transmits the generated torque to a tool, a measuring device, a control device, wherein the measuring device is a torque sensor and a planetary transmission.
Hohmann, however, fails to teach the torque sensor being a part of the planetary transmission and elements are arranged in an outer wall of an output shaft of the planetary transmission and respond to the torsion of the output shaft.
Winter, further, teaches a torque sensor arranged between the motor and the tool holder, wherein the torque sensor is part of the planetary transmission and elements are arranged on a motor shaft of an electric motor.
Winter fails to teach the elements are arranged in an outer wall of an output shaft of the planetary transmission and respond to the torsion of the output shaft.

Hohmann, alone, or in combination with Winter, does not teach, suggest or make obvious elements being arranged in an outer wall of an output shaft of the planetary transmission and respond to the torsion of the output shaft. 
Claims 5 – 11 are allowed as being dependent from allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723